DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Fiorello on 05/17/2022.

The application has been amended as follows: 
The last paragraph of page 5, going on page 6, now reads:

“The object is solved by a method according to claim 1. The object is further solved by a method according to claim 9. Still further, the object is solved by a device according to claim 11, by a computer program product according to claim 12, or by a computer-readable storage medium according to claims 13. Advantageous aspects are provided in the dependent claims.”

Response to Arguments
Applicant’s arguments, see page 8, filed 10/21/2021, with respect to claims 1, 11, 14, and 44 have been fully considered and are persuasive.  The objection to these claims has been withdrawn.
Applicant’s arguments, see page 8, filed 10/21/2021, with respect to claims 2-3, 14, and 44 have been fully considered and are persuasive.  The rejection of these claims under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s amendments, see page 8, filed 10/21/2021, with respect to claims 1, 3-4, 7-9, 11, 14, and 44-47 have been fully considered and are persuasive.  The rejection of these claims under 35 U.S.C. § 101 has been withdrawn. 
Applicant’s amendments, see pages 9-15, filed 10/21/2021, with respect to claims 1-4, 9, 11, 13, and 45-47 have been fully considered and are persuasive. The examiner concedes that the single frequency bioimpedance measurement and the BIVA analysis of Nwosu is incompatible with the multiple frequency analysis of Kraemer and unable to distinguish between intracellular (ICW) and extracellular (ECW) compartments. The rejection of these claims under 35 U.S.C. § 103 has been withdrawn. 
By virtue of dependence on Claim 1, the rejection of claims 7-8, 14, and 44 has also been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach a satisfactory combination of all the claimed elements. The closest prior art, Kraemer (US 2005/0039763 A1), discloses determining values each of a mass or volume fraction of intracellular water and extracellular water of a human body or segment, determining a body fat mas, and determining a normally hydrated lean tissue mass. However, Kraemer fails to disclose a two-dimensional parameter space with a mass or volume fraction of intracellular water and a mass or volume fraction of extracellular water as separate parameters.
Nwosu ("The Association of Hydration Status with Physical Signs, Symptoms and Survival in Advanced Cancer-The Use of Bioelectrical Impedance Vector Analysis (BIVA) Technology to Evaluate Fluid Volume in Palliative Care: An Observational Study") discloses determining a reference line within a parameter space, location a position within the parameter space, determining a distance between the position and the reference line, and deriving a mass or volume, or a mass or volume fraction, of hydration (HYD) from the determined distance. However, Nwosu fails to teach differentiating between intracellular (ICW) and extracellular (ECW) compartments because it only uses a single frequency measurement, as explained above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Chamney (DE 60128582 T2), which discloses determining hydration and a graph wherein extracellular volume is a separate parameter.
See Ozawa (JP 2016150098 A), which discloses determining body hydration levels and a plurality of reference lines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN E. COOPER/Examiner, Art Unit 3791        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791